Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
MOUNTING DEVICE
mounting device 34 FIG. 1
mounting device 100 FIG. 2
mounting bracket 220 FIG. 10A, 10B
mounting device or bracket 310 FIG. 11B
mounting device 420 FIG. 12C
mounting device 420′ FIG. 24A-C, 25A-B

ADAPTER
adapter 36 FIG. 1
adapter or clip 640 FIG. 17A, 17B

COUPLING SECTION 
coupling section 650 with slot 678 FIG. 18C
coupling section 650 with holes 676 FIG. 18D

PANEL SURFACE 
 panel surface 200 FIG. 10A
building surface 300 FIG. 11A

RAIL ASSEMBLY
rail assembly 530 including a rail 540  FIGs. 13A, 13B, 14, 15A, 15B, 16A, 16B, 17A, 17B, 
rail assembly 530' FIG. 20B
rail assembly 530'' FIG. 22A-22B

PANEL ASSEMBLY
panel assembly 400 with standing seam 404 FIG. 12A-12B
panel assembly 810 FIG. 25A-B

STANDING SEAM
standing seam 20 FIG. 1
standing seam 404 FIG. 12A-12B

BUILDING/ROOFING SYSTEM 
building/roofing system 50 FIG. 2
building/roofing system 800 FIG. 25A
building/roofing system 800' FIG. 25B
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  
None
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
MOUNTING DEVICE, SPECIES A.-F. lack unity of invention because even though the inventions of these groups require the technical feature of a mounting device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 0042992 A.

ADAPTER, SPECIES G-H lack unity of invention because even though the inventions of these groups require the technical feature of an adapter, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 0097316 A.

COUPLING SECTION SPECIES I.-J. lack unity of invention because even though the inventions of these groups require the technical feature of a coupling section, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 10749466 B2.

PANEL SURFACE SPECIES K.-L. lack unity of invention because even though the inventions of these groups require the technical feature of a panel surface, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 4358916 A.

RAIL ASSEMBLY SPECIES M.-O. lack unity of invention because even though the inventions of these groups require the technical feature of a rail assembly, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 9689411 B2.

PANEL ASSEMBLY SPECIES P.-Q. lack unity of invention because even though the inventions of these groups require the technical feature of a panel assembly, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 0446217 A.

STANDING SEAM SPECIES R.-S. lack unity of invention because even though the inventions of these groups require the technical feature of a standing seam, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20160177984 A1.

BUILDING/ROOFING SYSTEM SPECIES T.-V. lack unity of invention because even though the inventions of these groups require the technical feature of a building/roofing system, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 7513080 B1.

A telephone call to request an oral election to the above restriction requirement, was not made due to the complexity of the election to be made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached Monday - Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/Examiner, Art Unit 3635                                                                                                                                                                                                        


/JJS/
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635